2 F.3d 1156
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Jose Armando BARBOZA-BLANCO;  Gerson ArmandoBarboza-Hernandez, Petitioners,v.U.S. IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 92-70567.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 6, 1993.*Decided Aug. 13, 1993.

Before NORRIS, WIGGINS and O'SCANNLAIN, Circuit Judges.


1
MEMORANDUM**


2
The BIA affirmed the immigration judge's order of deportation on June 5, 1992.  On August 14, 1992, Barboza-Blanco filed a motion to reopen before the BIA.  Subsequently, on August 17, 1992, Barboza-Blanco filed this petition for review.


3
The motion to reopen rendered the decision of the BIA nonfinal for purposes of review in this court.  Chu v. INS, 875 F.2d 777, 779-80 (9th Cir.1989);  Fayazi-Azad v. INS, 792 F.2d 873, 874 (9th Cir.1986);  Hyun Joon Chung v. INS, 720 F.2d 1471, 1474 (9th Cir.1983), cert. denied, 467 U.S. 1216 (1984).  We therefore lack jurisdiction to hear the merits of Barboza-Blanco's petition.


4
For the reasons set forth in our opinion in Ogio v. INS, No. 92-70216 (9th Cir.  Aug. 16, 1993), we reject the government's argument that the Chu line of cases has not survived Congress's passage of the Immigration Act of 1990, Pub.L. No. 101-649.


5
PETITION DISMISSED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.  Fed.R.App.P. 34(a), Ninth Circuit R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit R. 36-3